BEAUCHAMP, Judge.
Appellant was convicted in the County Court of Nueces County for engaging as a plumber in the city of Corpus Christi, Texas, without a license, and his punishment was assessed at a fine of $25.
The evidence heard upon the trial is not-brought forward for review. No complaints of the rulings of the trial court have been presented by bills of exception,, and we have ■ been favored with no brief' in the case.
Upon the record before us, no reversible error has been discovered, and the.judgment is therefore affirmed.